UNITED STATES DISTRICT COURT                                                  05/12/2021
SOUTHERN DISTRICT OF NEW YORK
IAN-CARLOS MARTINEZ,

                                     Plaintiff,                   ORDER SCHEDULING
                                                               SETTLEMENT CONFERENCE
                       -against-
                                                                 19-CV-9885 (AJN) (KHP)
 NEW YORK POLICE DEPARTMENT, et al.,


                                    Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

        The Microsoft Teams settlement conference in this matter previously scheduled for

Tuesday, June 29, 2021 at 2:00 p.m. will be now be in person in Courtroom 17-D, United States

Courthouse, 500 Pearl Street, New York, New York. Parties must attend in-person with their

counsel. Corporate parties must send the person with decision making authority to settle the

matter to the conference. Counsel and parties are required to follow the Court’s COVID-

safety protocols and should review the Court’s website 2 weeks in advance of the conference

for the most up to date information. The parties are instructed to complete the Settlement

Conference Summary Report and prepare pre-conference submissions in accordance with the

Judge Parker’s Individual Rules of Practice. Pre-conference submissions must be received by

the Court no later than June 22, 2021 by 5:00 p.m.

Dated: New York, New York
       May 12, 2021
                                            SO ORDERED.


                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge
